Citation Nr: 1117918	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  In December 2008, the Board remanded the claim for additional development. 

In April 2008 correspondence, the Veteran appeared to seek entitlement to service connection for a back disability.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to in-service acoustic trauma.

2.  The Veteran's tinnitus first manifested many years after his separation from service and is not related to his service or to any incident therein.

3.  The Veteran's peripheral neuropathy first manifested many years after his separation from service and is not related to his service or to any incident therein, and did not manifest within one year of the Veteran's last exposure to herbicides in March 1970 or within one year following his separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  The Veteran's peripheral neuropathy was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1110 , 1131; 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral Hearing Loss 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Service medical records show on January 1971 separation examination, there was no diagnosis of hearing loss.  The service medical records additionally do not show any complaints of hearing loss or tinnitus.  However, the audiometric testing on separation examination showed a decrease in hearing from entrance examination.  On July 1966 entrance examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
5

Whereas on January 1971 separation examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
15
LEFT
15 
15
10
15
25

The Veteran's service personnel records show that he worked as an aircraft mechanic, an aircraft engine mechanic, and an aircraft maintenance specialist for over two years and while serving in Vietnam.  

The Veteran's service personnel records do not show that he received awards demonstrating that he was involved in combat.  As there is no proof of involvement in combat, the Veteran is not entitled to a reduced evidentiary burden on the question of service incurrence.  38 U.S.C.A. § 1154(b) (West 2002).  However, as the occupational specialty of aircraft mechanic and his other service duties involving proximity to aircraft are consistent with exposure to acoustic trauma, the Board finds that the Veteran's contentions of noise exposure in service are consistent with his circumstances of service.  

Having determined that the Veteran was as likely as not exposed to acoustic trauma during his service, the remaining questions before the Board are whether the Veteran has current diagnoses of hearing loss and tinnitus for which service connection may be granted, and whether there is nexus between any hearing loss or tinnitus and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

On October 2004 VA examination, it was noted that on separation examination, the Veteran had a 40 decibel loss at 6000 Hertz in the left ear.  The Veteran reported in-service noise exposure to include exposure to jet engines, reciprocating engines, and rockets.  Hearing protection was not generally available.  Post-service noise exposure was minimal.  The Veteran worked as a sales representative until he retired.  He had a history of recreational hunting and he did not usually wear ear protection.  The Veteran reported high-pitched tinnitus that began suddenly approximately ten years ago.  Audiological examination revealed bilateral sensorineural hearing loss that met VA standards for consideration as a disability.  38 C.F.R. § 3.385 (2010).  The examiner concluded that because of the 20 year interim period from separation from service to the onset of tinnitus, it was less likely than not that the current tinnitus was related to acoustic trauma sustained in service.  The examiner determined that because the Veteran's hearing on separation examination was considered to be within normal limits, it was less likely as not that the current hearing impairment was related to service.  

On April 2009 VA examination, it was noted that on separation from service, the Veteran had slight to mild hearing loss at 4000 and 6000 Hertz in the left ear and slight hearing loss at 500, 2000, and 6000 Hertz on the right ear.  The Veteran reported that his hearing loss, which was worse on the left side, had become more noticeable within the previous 15 years.  He reported that he had hunted recreationally without hearing protection into his late-20s.  His tinnitus had its onset around 1990, with buzzing that was moderate to severe.  Hearing testing on examination showed unreliable results even on repeated testing.  The examiner felt that there was fair to poor agreement between the results of pure tone threshold testing, bone conduction studies, and speech recognition scores, suggesting non-organic hearing loss.  The examiner thus concluded that because the testing results were unreliable and unsuitable for rating purposes, an opinion with regard to the etiology of the Veteran's hearing loss could not be made without resort to mere speculation.  With regard to the Veteran's tinnitus, the examiner concluded that the tinnitus was less likely than not related to the Veteran's service because research had shown that tinnitus caused by hazardous noise exposure lead to an immediate onset of symptoms, rather than progressive or cumulative symptoms, such as the Veteran reported.  The examiner stated that it was possible that the Veteran's non-organic hearing loss, aging, recreational rifle fire, the usage of potentially ototoxic medication, nicotine, and caffeine had contributed to his tinnitus, but those etiologies were speculative due to the poor reliability of responses and likely non-organic hearing loss component.  

In May 2010, the Veteran' s private audiologist submitted a statement that the Veteran's history of excessive noise exposure from serving as a general aircraft mechanic without hearing protection in service was at least as likely as not the cause of his current hearing loss and tinnitus.  The examiner concluded that audiometric testing demonstrated moderate sloping to profound sensorineural hearing loss in the right ear, and severe sloping profound sensorineural hearing loss in the left ear.  There was normal middle ear function.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, with regard to the Veteran's bilateral hearing loss, the Board is inclined to place greater probative weight on the May 2010 private opinion that the Veteran's hearing loss is related to acoustic trauma in service, rather than on the October 2004 and April 2009 VA opinions that the Veteran's hearing loss was unrelated to his service.  The October 2004 examiner did not appear to take into account the Veteran's in-service duties as an aircraft mechanic when forming the opinion.  The examiner appeared to rely solely on the separation examination showing no diagnosis of hearing loss, but did not explain the mild hearing loss shown bilaterally on separation examination when compared to the entrance examination.  Absent such rationale, the opinion is less persuasive.  With regard to the April 2009 VA report of examination, because the examiner declined to provide an opinion by determining that one could not be made without resort to mere speculation, the Board finds the opinion to also be of no probative value.  Although the examiner declined to provide an opinion based upon the unreliability of the test results, audiometric examinations taken prior to and after that examination showed reliable testing, suggesting that the April 2009 results were not demonstrative of the Veteran's hearing impairment or indicative of unreliable testing on the part of the Veteran.  In that regard, the May 2010 private examiner, like the October 2004 examiner, completed audiometric testing of the Veteran and diagnosed the Veteran with sensorineural hearing loss.  The examiner took into account the Veteran's reported in-service duties as an aircraft mechanic and the fact that he did not use ear protection in service and determined that such a history was enough to have caused the Veteran's current pattern of hearing loss.  The Board finds the May 2010 opinion to be probative in value because it comports with the Veteran's reported and documented in-service duties, and also takes into consideration the indication of slight to mild hearing loss in both ears upon separation from service, and the lack of significant noise exposure post service.  Accordingly, based upon a weighing of the competent medical evidence of record, and in resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for hearing loss is warranted.  

With regard to the Veteran's claim for service connection for tinnitus, the Board finds that the preponderance of the evidence is against the claim.  Although the Board found the May 2010 private opinion to be the most persuasive opinion of record with regard to the Veteran's claim for bilateral hearing loss, such is not the case for his tinnitus.  Due to the late onset of the Veteran's tinnitus, both the October 2004 and April 2009 VA examiners found it unlikely that the Veteran's tinnitus was related to acoustic trauma in service and provided adequate and persuasive rationale for those opinions.  The examiners noted that it was a common principle that noise-related tinnitus began soon after the noise exposure occurred, rather than having a sudden or progressive onset many years later as was the case for the Veteran.  While the April 2009 VA examiner noted many other causes and risk factors that could have caused the Veteran's tinnitus, acoustic trauma from service was not one that would have been applicable.  The May 2010 private audiologist did not reconcile the opinion with those conclusions and provided no explanation as to why the Veteran's tinnitus, first noted many years after service, was related to service.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service, and the claim must be denied.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The medical evidence of record shows that the Veteran has a diagnosis of tinnitus.  However, the probative evidence of record demonstrates that the Veteran's tinnitus is not related to his service.  Because tinnitus has been determined to be unrelated to his active service, service connection is not warranted. 

The Board has considered the Veteran's assertions that his tinnitus was related to his service.  To the extent that the Veteran ascribes his current disorder to his service, however, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to state that he experiences tinnitus, he is not competent to relate the tinnitus to noise exposure in service, and the medical evidence does not support such a finding.

In this case, the Board finds that the evidence supports the Veteran's claim for service connection for bilateral hearing loss, and the claim for service connection for hearing loss is granted.  However, the preponderance of the medical evidence demonstrates that the Veteran's tinnitus first manifested many years after service and was not caused by any incident of service.  The Board concludes that tinnitus was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection for tinnitus, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Peripheral Neuropathy of the Lower Extremities

The Veteran contends that his current peripheral neuropathy is related to herbicide exposure in service.

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010). 

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2010) are satisfied:  chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 109 (June 8, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

The Veteran's service medical records are negative for any complaints, diagnoses, or treatment for peripheral neuropathy.  

Post-service treatment records show that in January 2005, the Veteran was found to have peripheral sensory neuropathy on VA Agent Orange Examination.  At that time, he reported having paresthesias of both feet since approximately 1976, though he had not sought medical treatment for those symptoms.  In May 2007, examination for the purposes of obtaining Social Security Administration benefits showed that the Veteran had started having numbness and tingling in his toes ten to fifteen years previously which had progressed up his legs to his knees.  

On April 2009 VA examination, the Veteran reported having tingling and numbness in his feet that had progressed gradually over time.  Physical examination of the Veteran resulted in a diagnosis of sensory polyneuropathy of both lower extremities.  In reviewing the Veteran's claims file, including the service medical records and the Veteran's assertions that his symptoms of neuropathy had begun in the 1970s and progressed with time, the examiner concluded that it was less likely than not that the Veteran's current peripheral neuropathy was related to his service.  In so determining, the examiner explained that there was no indication of peripheral neuropathy in the service medical records or for many years following service.  Instead, it appeared that the Veteran's peripheral neuropathy had slowly progressed over the years and that such a pattern did not correlate with acute or subacute peripheral neuropathy that was medically related to herbicide exposure.  The Veteran's symptoms were not transient, nor did they appear and then resolve within two years of last exposure to herbicides.  Accordingly, there was no indication that the current symptoms were related to service to herbicide exposure.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no evidence establishing a medical nexus between military service and the Veteran's peripheral neuropathy.  Additionally, there is no evidence that the Veteran has been diagnosed with acute or subacute peripheral neuropathy.  Accordingly, the Board finds that he is not entitled to presumptive service connection on that basis.  

Furthermore, the first clinical evidence of record of a diagnosis of peripheral neuropathy is dated in January 2005, approximately 33 years after the Veteran's separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of treatment, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the evidence does not show that an organic disease of the nervous system manifested to a compensable degree within one year following separation from service and presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's assertions that his peripheral neuropathy is related to his service.  To the extent that the Veteran ascribes his current disorder to his service, however, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to state that he experiences tingling or numbness in the legs, he is not competent to diagnose peripheral neuropathy or to relate any peripheral neuropathy to herbicide exposure or any other event in service.  The medical evidence does not support the a finding of a relationship between any current peripheral neuropathy and the Veteran's service or any event, disease, or injury during his service.

In this case, the weight of the medical evidence demonstrates that the Veteran's peripheral neuropathy first manifested many years after service and was not caused by any incident of service, nor may it be presumed to be related to service.  The Board concludes that peripheral neuropathy was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection for peripheral neuropathy, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in June 2004; a rating decision in October 2004; and a statement of the case in August 200.  Those documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notice provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is denied.  

Service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


